UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2014 Commission File Number: 001-34934 COSTAMARE INC. (Translation of registrant’s name into English) 60 Zephyrou Street & Syngrou Avenue, 17564 Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): INCORPORATION BY REFERENCE Exhibit 99.2 to this Report on Form 6-K shall be incorporated by reference into our registration statement on Form F-3, as filed with the Securities and Exchange Commission on November 20, 2013 (File No. 333-191833), to the extent not superseded by documents or reports subsequently filed by us under the Securities Act of 1933 or the Securities Exchange Act of 1934, in each case as amended. EXHIBIT INDEX Press Release, dated July 23, 2014: Costamare Inc. Reports Results for the Second Quarter and Six-Month Period Ended June 30, 2014 Financial Report for the Second Quarter and Six-Month Period Ended June 30, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 23, 2014 COSTAMARE INC. By: /s/ Gregory G. Zikos Name: Gregory G. Zikos Title: Chief Financial Officer
